Case 2:85-cv-04544-DMG-AGR Document 737 Filed 03/27/20 Page 1 of 2 Page ID #:34451



     1
     2
     3
     4
     5
     6
     7
     8                           UNITED STATES DISTRICT COURT
     9                         CENTRAL DISTRICT OF CALIFORNIA
    10                                    WESTERN DIVISION
    11
    12   Jenny Lisette Flores., et al.,            Case No.: CV 85-4544-DMG (AGRx)
    13
                          Plaintiffs,              ORDER GRANTING DEFENDANTS’
    14                                             EX PARTE APPLICATION TO
               v.                                  EXPAND PAGE LIMIT [735]
    15
         William Barr, Attorney General of the
    16
         United States, et al.,
    17
                          Defendants.
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 737 Filed 03/27/20 Page 2 of 2 Page ID #:34452



     1         THIS CAUSE comes before the Court upon Defendants’ Ex Parte Application

     2   to Expand Page Limit.
     3         UPON CONSIDERATION of the Ex Parte Application, and for the reasons
     4   set forth therein, the Court hereby ORDERS that the page limit for Defendants’
     5   Response in Opposition to Plaintiffs’ Motion to Enforce is hereby expanded by
     6   eighteen (18) pages.
     7   IT IS SO ORDERED.
     8
     9   DATED: March 27, 2020                ________________________________
    10                                        DOLLY M. GEE
                                              UNITED STATES DISTRICT JUDGE
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                -1-
